                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN

    DANA HYCHE,

            Plaintiff,                                            OPINION & ORDER
      v.
                                                                 Case No. 17-482-wmc
    STATE OF WISCONSIN and
    DANE COUNTY JAIL,

            Defendants.


           Plaintiff Dana Hyche brings this action under 42 U.S.C. § 1983 against defendants, the

State of Wisconsin and the Dane County Jail. Hyche claims that the drinking water at the

Dane County Jail violates his constitutional and state law rights. The complaint is now before

the court for screening pursuant to 28 U.S.C. § 1915A. After review, the court concludes that

while plaintiff has articulated Fourteenth Amendment due process and state law negligence

claims related to the environmental hazards at the jail, he will be required to file an amended

complaint that names a proper defendant to avoid dismissal.


                                    ALLEGATIONS OF FACT1

           On April 29, 2017, plaintiff Dana Hyche was held at the Dane County Jail in the “old

jail level 7-11-H.” He alleges that while he was there, a sign was posted that directed inmates

to “run drinking water 2 minutes before drinking.” Hyche followed the directions on the

notice, but he was never able to draw cold water from the tap. Additionally, Hyche noticed

particles floating in the water. Hyche was transferred to another level, “7-10-H,” where the

water had the same problem. Hyche claims that he filed a grievance about the water, and was


1
  Courts must read allegations in pro se complaints generously, resolving ambiguities and drawing
reasonable inferences in plaintiff’s favor. Haines v. Kerner, 404 U.S. 519, 521 (1972).
told that 95 percent of the water was clean, and 5 percent was tainted. As to the 5 percent,

Hyche was told that they were “working on it.”


                                           OPINION

       While plaintiff indicated on the form complaint that he is suing under state law, his

allegations implicate both constitutional and state law claims. As to his constitutional claim,

plaintiff does not explain whether he was a pretrial detainee or a convicted prisoner during the

relevant time period, which is relevant to the legal standard that applies to his claims. If he is

a detainee, his claims are governed by the due process clause of the Fourteenth Amendment; if

he is a prisoner, then his claim is governed by the Eighth Amendment. Smith v. Dart, 803 F.3d

304, 309–10 (7th Cir. 2015).       Historically, the Seventh Circuit has applied the Eighth

Amendment standard to detainee’s constitutional claims related to conditions of confinement,

but it recently changed course based on the Supreme Court’s reasoning in Kingsley v.

Hendrickson, 135 S. Ct. 2466 (2015), that excessive force claims by pretrial detainees are

governed by the due process clause of the Fourteenth Amendment. Id. at 2475. Specifically,

in Miranda v. Cty. of Lake, 900 F.3d 335 (7th Cir. 2018), the Seventh Circuit extended the

holding in Kingsley to medical care claims. Id. at 352-53. Given that a prisoner’s medical care

is just one subset of a conditions of confinement claim, it is reasonable to infer that Kingsley

applies with equal force to the type of conditions of confinement claims plaintiff outlines here.

Indeed, other courts in this circuit have assumed the same. See Moore v. Germaine, No. 18-cv-

01378-JPG, 2018 WL 4027575, at *2 (S.D. Ill. Aug. 23, 2018) (screening pretrial detainee

conditions of confinement claim under Fourteenth Amendment standard, citing Miranda);

McWilliams v. Cook Cty., No. 15 C 53, 2018 WL 3970145, at *5 (N.D. Ill. Aug. 20, 2018)




                                                2
(“Miranda’s logic reaches the broader genus of conditions of confinement claims, of which

medical treatment claims are merely a species.”) (citation omitted).

       Therefore, under Kingsley and Miranda, the failure to provide adequate conditions of

confinement violates the Due Process Clause if: (1) the defendants acted with purposeful,

knowing, or reckless disregard of the consequences of their actions; and (2) the defendants’

conduct was objectively unreasonable. Miranda, 900 F.3d at 352–53. While it is not enough

to show negligence, the plaintiff is not required to prove the defendant’s subjective awareness

that the conduct was unreasonable. Id. at 353. Plaintiff’s complaint is about the lack of clean

drinking water, and it is reasonable to infer that jail employees have exhibited deliberate

indifference to that condition in failing to take steps to provide him with drinkable water. It

is similarly reasonable to infer that these allegations state a claim for negligence under

Wisconsin law. See Paul v. Skemp, 2001 WI 42, ¶ 17, 242 Wis. 2d 507, 625 N.W.2d 860.

       Yet plaintiff may not proceed at this time because he has not identified a proper

defendant. The State of Wisconsin is not implicated by plaintiff’s allegations because Dane

County, not the state, administers the jail, and plaintiff does not include any allegations

suggesting that any state employee has been involved in administering the jail. Additionally,

the “Dane County Jail” is not a suable entity for purposes of § 1983 since jail is a building and

cannot be sued because it cannot accept service of the complaint. Smith v. Knox County Jail,

666 F.3d 1037, 1040 (7th Cir. 2012).

       Therefore, the court is dismissing plaintiff’s complaint without prejudice. Since the

court lacks the authority to amend plaintiff’s complaint for him to substitute a proper

defendant, see Myles v. United States, 416 F.3d 551, 551 (7th Cir. 2005), if plaintiff wants to

proceed on his claims in this lawsuit, he will need to file an amended complaint that identifies


                                               3
a proper defendant. Such a defendant would include any jail employee that knew that plaintiff

did not have access to clean and safe water and failed to take reasonable steps to ensure he had

access to clean water. Minix v. Canarecci, 597 F.3d 824, 833-34 (7th Cir. 2010) (“[I]ndividual

liability under § 1983 requires personal involvement in the alleged constitutional

deprivation.”). If plaintiff does not know the identities of such person or persons, he may

amend his complaint and identify the defendant or defendant by the name “Jane Doe” or “John

Doe” as appropriate. Should plaintiff take that approach, the court will screen his complaint

and plaintiff will then be afforded the opportunity to conduct discovery that will help him

identify and substitute the proper defendants.




                                           ORDER

   1. Plaintiff Dana Hyche’s complaint is DISMISSED without prejudice for failure to
      identify a proper defendant.

   2. Plaintiff may have until May 16, 2019, to submit an amended complaint that
      identifies a suable person or entity for purposes of 42 U.S.C. § 1983. If plaintiff
      fails to respond by that deadline, then this case will be dismissed with prejudice
      for failure to prosecute.

       Entered this 25th day of April, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            WILLIAM M. CONLEY
                                            District Judge




                                                 4
